Fill in this information to identify your case and this filing:
Debtor 1 Andrew William Spanswick
First Name Middle Name Last Name

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: CENTRAL DISTRICT OF CALIFORNIA

 

Case number 2:19-bk-22427 Check if this is an
amended filing

 

 

Official Form 106A/B
Schedule A/B: Property 12/15

In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category where you
think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known).
Answer every question.

Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

D1 No. Go to Part 2.
Ves. where is the property?

1.1 What is the property? Check all that apply

 

 

 

 

 

1155 N. La Cienega Blvd. #1114 C1 Single-family home Do not deduct secured claims or exemptions. Put
Street address, if available, or other description + unit buildi the amount of any secured claims on Schedule D:
Duplex or multi-unit build’
Ey Beplexor malta balding Creditors Who Have Claims Secured by Property.
Hl Condominium or cooperative
(1 Manufactured or mobile home
Current value of the Current value of the
West Hollywood CA 90069-0000 1 Land entire property? portion you own?
City State ZIP Code C1 Investment property $750,000.00 $750,000.00
O1 Timeshare
Describe the nature of your ownership interest
O1 Other (such as fee simple, tenancy by the entireties, or
Who has an interest in the property? Check one a life estate), if known.
Hl Debtor 1 only Fee simple
Los Angeles C1 Debtor 2 only
County (Debtor 1 and Debtor 2 only

Check if this is community property
C1 Atleast one of the debtors and another (see instructions)

Other information you wish to add about this item, such as local
property identification number:

 

 

2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for
pages you have attached for Part 1. Write that number here =>

Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles you own that
someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

$750,000.00

 

 

 

 

 

Official Form 106A/B Schedule A/B: Property page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Debtor1 Andrew William Spanswick Case number (ifknown) 2:19-bk-22427

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

C1 No
Hi Yes
. Triumph i i 2 Do not deduct secured claims or exemptions. Put

3.1. Make: p Who has an interest in the property? Check one the amount of any secured claims on Schedule D:
Model: 13 BW Debtor 4 only Creditors Who Have Claims Secured by Property.
Yer: 1958s 0. Debtor 2 only Current value of the Current value of the
Approximate mileage: 300,000 O Debtor 1 and Debtor 2 only entire property? portion you own?
Other information: CO Atleast one of the debtors and another

 

CO check if this is community property $5,000.00 $5,000.00

(see instructions)

 

 

 

 

 

4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

Hi No
0 Yes

 

5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for

-_pages you have attached for Part 2. Write that number here => $5,000.00

 

 

 

 

Describe Your Personal and Household Items

Do you own or have any legal or equitable interest in any of the following items? Current value of the
portion you own?
Do not deduct secured
claims or exemptions.
6. Household goods and furnishings
Examples: Major appliances, furniture, linens, china, kitchenware

C1 No
Ml Yes. Describe.....

 

Miscellaneous household furniture ( 1 bed, 1 sofa, 6 bar stool, 3
chairs, 1 desk, 3 tv, 2 lap computers, 1 desktop computer)

Location: 1155 N. La Cienega Bivd. #1114, West Hollywood CA
90069 $1,000.00

 

 

 

 

7. Electronics
Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections; electronic devices

including cell phones, cameras, media players, games
HI No
0 Yes. Describe...

8. Collectibles of value
Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or baseball card collections;

other collections, memorabilia, collectibles

[No
Hl Yes. Describe...

 

Ceramic folk art (2)

seized by Judgment Creditor- Presidential Healthcare Credit Corp
Substitute Custodian c/o

Onyx Asset Advisors, LLC

555 W. 5th St., 35th Floor

Los Angeles, CA 90013 Unknown

 

 

 

 

Official Form 106A/B Schedule A/B: Property page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Debtor1 Andrew William Spanswick

Case number (if known)

 

Distinguished service medals, including purple heart (6)

seized by Judgment Creditor- Presidential Healthcare Credit Corp
Substitute Custodian c/o

Onyx Asset Advisors, LLC

555 W. 5th St., 35th Floor

Los Angeles, CA 90013

 

2:19-bk-22427

Unknown

 

 

Book Collectibles Playboy cover to cover

seized by Judgment Creditor- Presidential Healthcare Credit Corp
Substitute Custodian c/o

Onyx Asset Advisors, LLC

555 W. 5th St., 35th Floor

Los Angeles, CA 90013

 

Unknown

 

 

Chateau Larois Ducasse (2 cases)

seized by Judgment Creditor- Presidential Healthcare Credit Corp
Substitute Custodian c/o

Onyx Asset Advisors, LLC

555 W. 5th St., 35th Floor

Los Angeles, CA 90013

 

Unknown

 

 

2012 tour St. Christophe (2 cases)

seized by Judgment Creditor- Presidential Healthcare Credit Corp
Substitute Custodian c/o

Onyx Asset Advisors, LLC

555 W. 5th St., 35th Floor

Los Angeles, CA 90013

 

Unknown

 

 

Dom Perignon 2006 vintage (2 bottles)

seized by Judgment Creditor- Presidential Healthcare Credit Corp
Substitute Custodian c/o

Onyx Asset Advisors, LLC

555 W. 5th St., 35th Floor

Los Angeles, CA 90013

 

Unknown

 

 

Chateau de Beau Castel (1 case)

seized by Judgment Creditor- Presidential Healthcare Credit Corp
Substitute Custodian c/o

Onyx Asset Advisors, LLC

555 W. 5th St., 35th Floor

Los Angeles, CA 90013

 

Unknown

 

 

Gold banknotes (3)

seized by Judgment Creditor- Presidential Healthcare Credit Corp
Substitute Custodian c/o

Onyx Asset Advisors, LLC

555 W. 5th St., 35th Floor

Los Angeles, CA 90013

 

Unknown

 

 

 

Two headed African art mask

seized by Judgment Creditor- Presidential Healthcare Credit Corp
Substitute Custodian c/o

Onyx Asset Advisors, LLC

555 W. 5th St., 35th Floor

Los Angeles, CA 90013

 

 

Unknown

 

Official Form 106A/B

Schedule A/B: Property

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

page 3
Best Case Bankruptcy
Debtor? Andrew William Spanswick

Case number (if known)

 

Gold Egg (Faberge style) (1)

seized by Judgment Creditor- Presidential Healthcare Credit Corp
Substitute Custodian c/o

Onyx Asset Advisors, LLC

555 W. 5th St., 35th Floor

Los Angeles, CA 90013

 

2:19-bk-22427

Unknown

 

 

Miscellaneous graded coins (22) (1 ungraded)

seized by Judgment Creditor- Presidential Healthcare Credit Corp
Substitute Custodian c/o

Onyx Asset Advisors, LLC

555 W. 5th St., 35th Floor

Los Angeles, CA 90013

 

Unknown

 

 

 

U.S. 1865 coin & 1961 South African silver coin

seized by Judgment Creditor- Presidential Healthcare Credit Corp
Substitute Custodian c/o

Onyx Asset Advisors, LLC

555 W. 5th St., 35th Floor

Los Angeles, CA 90013

 

Unknown

 

 

Purple heart + distinguished service (1)

seized by Judgment Creditor- Presidential Healthcare Credit Corp
Substitute Custodian c/o

Onyx Asset Advisors, LLC

555 W. 5th St., 35th Floor

Los Angeles, CA 90013

 

Unknown

 

 

Pre-Columbian bronze type weight (1)

seized by Judgment Creditor- Presidential Healthcare Credit Corp
Substitute Custodian c/o

Onyx Asset Advisors, LLC

555 W. 5th St., 35th Floor

Los Angeles, CA 90013

 

Unknown

 

 

Box of 51 medical slides (first half of 20th century) (1)

seized by Judgment Creditor- Presidential Healthcare Credit Corp
Substitute Custodian c/o

Onyx Asset Advisors, LLC

555 W. 5th St., 35th Floor

Los Angeles, CA 90013

 

Unknown

 

 

Collector pens (2 Mont Blanc & Ferrari) (3)

seized by Judgment Creditor- Presidential Healthcare Credit Corp
Substitute Custodian c/o

Onyx Asset Advisors, LLC

555 W. 5th St., 35th Floor

Los Angeles, CA 90013

 

Unknown

 

 

 

2017 gold Austrailian coins (9)

seized by Judgment Creditor- Presidential Healthcare Credit Corp
Substitute Custodian c/o

Onyx Asset Advisors, LLC

555 W. 5th St., 35th Floor

Los Angeles, CA 90013

 

 

Unknown

 

Official Form 106A/B

Schedule A/B: Property

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

page 4

Best Case Bankruptcy
Debtor1 Andrew William Spanswick

Case number (if known)

 

 

2017 U.S. Mint limited edition silver proof set (8 sets)

seized by Judgment Creditor- Presidential Healthcare Credit Corp
Substitute Custodian c/o

Onyx Asset Advisors, LLC

555 W. 5th St., 35th Floor

Los Angeles, CA 90013

 

2:19-bk-22427

Unknown

 

 

Commemorative coins 1778-1976 (3 coins)

seized by Judgment Creditor- Presidential Healthcare Credit Corp
Substitute Custodian c/o

Onyx Asset Advisors, LLC

555 W. 5th St., 35th Floor

Los Angeles, CA 90013

 

Unknown

 

 

Military medals-silver star, bronze star, and unknown (3)

seized by Judgment Creditor- Presidential Healthcare Credit Corp
Substitute Custodian c/o

Onyx Asset Advisors, LLC

555 W. 5th St., 35th Floor

Los Angeles, CA 90013

 

Unknown

 

 

1967 coin series (4 sets)

seized by Judgment Creditor- Presidential Healthcare Credit Corp
Substitute Custodian c/o

Onyx Asset Advisors, LLC

555 W. 5th St., 35th Floor

Los Angeles, CA 90013

 

Unknown

 

 

$50 gold coin iin sealed box (1 box)

seized by Judgment Creditor- Presidential Healthcare Credit Corp
Substitute Custodian c/o

Onyx Asset Advisors, LLC

555 W. 5th St., 35th Floor

Los Angeles, CA 90013

 

Unknown

 

 

Case sets of miscellaneous coins (4 sets)

seized by Judgment Creditor- Presidential Healthcare Credit Corp
Substitute Custodian c/o

Onyx Asset Advisors, LLC

555 W. 5th St., 35th Floor

Los Angeles, CA 90013

 

Unknown

 

 

Sets of 1776 coins (boxed)

seized by Judgment Creditor- Presidential Healthcare Credit Corp
Substitute Custodian c/o

Onyx Asset Advisors, LLC

555 W. 5th St., 35th Floor

Los Angeles, CA 90013

 

Unknown

 

 

 

Chinese opium pipes (3)

seized by Judgment Creditor- Presidential Healthcare Credit Corp
Substitute Custodian c/o

Onyx Asset Advisors, LLC

555 W. 5th St., 35th Floor

Los Angeles, CA 90013

 

 

Unknown

 

Official Form 106A/B

Schedule A/B: Property

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

page 5

Best Case Bankruptcy
Debtor1 Andrew William Spanswick Case number (if known) 2:49-bk-22427

 

Antelope skull & horns (2)

seized by Judgment Creditor- Presidential Healthcare Credit Corp
Substitute Custodian c/o

Onyx Asset Advisors, LLC

555 W. 5th St., 35th Floor

Los Angeles, CA 90013 Unknown

 

 

 

Framed contemporary girl with pez (1)

seized by Judgment Creditor- Presidential Healthcare Credit Corp
Substitute Custodian c/o

Onyx Asset Advisors, LLC

555 W. 5th St., 35th Floor

Los Angeles, CA 90013 Unknown

 

 

 

Oil on wood panel of skull in suit (1)

seized by Judgment Creditor- Presidential Healthcare Credit Corp
Substitute Custodian clo

Onyx Asset Advisors, LLC

555 W. 5th St., 35th Floor

Los Angeles, CA 90013 Unknown

 

 

 

 

Framed and glazed oil paper (1)

seized by Judgment Creditor- Presidential Healthcare Credit Corp
Substitute Custodian c/o

Onyx Asset Advisors, LLC

555 W. 5th St., 35th Floor

Los Angeles, CA 90013 Unknown

 

 

 

Framed and glazed headshot (1)

seized by Judgment Creditor- Presidential Healthcare Credit Corp
Substitute Custodian c/o

Onyx Asset Advisors, LLC

555 W. 5th St., 35th Floor

Los Angeles, CA 90013 $0.00

 

 

 

Domino collage (1)

seized by Judgment Creditor- Presidential Healthcare Credit Corp
Substitute Custodian c/o

Onyx Asset Advisors, LLC

555 W. 5th St., 35th Floor

Los Angeles, CA 90013 Unknown

 

 

 

Oil on canvas, 3 graces

seized by Judgment Creditor- Presidential Healthcare Credit Corp
Substitute Custodian c/o

Onyx Asset Advisors, LLC

555 W. 5th St., 35th Floor

Los Angeles, CA 90013 Unknown

 

 

 

Framed mixed media center (1)

seized by Judgment Creditor- Presidential Healthcare Credit Corp
Substitute Custodian c/o

Onyx Asset Advisors, LLC

555 W. 5th St., 35th Floor

Los Angeles, CA 90013 Unknown

 

 

 

 

Official Form 106A/B Schedule A/B: Property page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www. bestcase.com Best Case Bankruptcy
Debtor1 Andrew William Spanswick

Case number (if known)

 

 

Early photograph signed-sailor/woman (1)

seized by Judgment Creditor- Presidential Healthcare Credit Corp
Substitute Custodian c/o

Onyx Asset Advisors, LLC

555 W. 5th St., 35th Floor

Los Angeles, CA 90013

 

2:19-bk-22427

Unknown

 

 

Led Zeppelin commemorative poster (1)

seized by Judgment Creditor- Presidential Healthcare Credit Corp
Substitute Custodian c/o

Onyx Asset Advisors, LLC

555 W. 5th St., 35th Floor

Los Angeles, CA 90013

 

Unknown

 

 

Acrylic on board-swimsuit (1)

seized by Judgment Creditor- Presidential Healthcare Credit Corp
Substitute Custodian c/o

Onyx Asset Advisors, LLC

555 W. 5th St., 35th Floor

Los Angeles, CA 90013

 

Unknown

 

 

Lionel cuts-signed AWS

seized by Judgment Creditor- Presidential Healthcare Credit Corp
Substitute Custodian c/o

Onyx Asset Advisors, LLC

555 W. 5th St., 35th Floor

Los Angeles, CA 90013

 

Unknown

 

 

Framed photo-snow & trees (signed) (1)

seized by Judgment Creditor- Presidential Healthcare Credit Corp
Substitute Custodian c/o

Onyx Asset Advisors, LLC

555 W. 5th St., 35th Floor

Los Angeles, CA 90013

 

Unknown

 

 

Acrylic Paula Blackwell drawbridge (1)

seized by Judgment Creditor- Presidential Healthcare Credit Corp
Substitute Custodian c/o

Onyx Asset Advisors, LLC

555 W. 5th St., 35th Floor

Los Angeles, CA 90013

 

Unknown

 

 

Acrylic on wood-sweat of the sun (1)

seized by Judgment Creditor- Presidential Healthcare Credit Corp
Substitute Custodian c/o

Onyx Asset Advisors, LLC

555 W. 5th St., 35th Floor

Los Angeles, CA 90013

 

Unknown

 

 

 

Multiple print 12/250-signed Morton Eisner (250)

seized by Judgment Creditor- Presidential Healthcare Credit Corp
Substitute Custodian c/o

Onyx Asset Advisors, LLC

555 W. 5th St., 35th Floor

Los Angeles, CA 90013

 

 

Unknown

 

Official Form 106A/B

Schedule A/B: Property

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

page 7
Best Case Bankruptcy
Debtor1 Andrew William Spanswick

Case number (if known)

 

Framed photograph-signed Paris scene (1)

seized by Judgment Creditor- Presidential Healthcare Credit Corp
Substitute Custodian c/o

Onyx Asset Advisors, LLC

555 W. 5th St., 35th Floor

Los Angeles, CA 90013

 

2:19-bk-22427

Unknown

 

 

Framed Asian prints (2)

seized by Judgment Creditor- Presidential Healthcare Credit Corp
Substitute Custodian c/o

Onyx Asset Advisors, LLC

555 W. 5th St., 35th Floor

Los Angeles, CA 90013

 

Unknown

 

 

Silver ring-black stone (1)

seized by Judgment Creditor- Presidential Healthcare Credit Corp
Substitute Custodian c/o

Onyx Asset Advisors, LLC

555 W. 5th St., 35th Floor

Los Angeles, CA 90013

 

Unknown

 

 

Coin collection 1967

seized by Judgment Creditor- Presidential Healthcare Credit Corp
Substitute Custodian c/o

Onyx Asset Advisors, LLC

555 W. 5th St., 35th Floor

Los Angeles, CA 90013

 

Unknown

 

 

Canadian coin (1)

seized by Judgment Creditor- Presidential Healthcare Credit Corp
Substitute Custodian c/o

Onyx Asset Advisors, LLC

555 W. 5th St., 35th Floor

Los Angeles, CA 90013

 

Unknown

 

 

$1 bills in cases

seized by Judgment Creditor- Presidential Healthcare Credit Corp
Substitute Custodian c/o

Onyx Asset Advisors, LLC

555 W. 5th St., 35th Floor

Los Angeles, CA 90013

 

Unknown

 

 

1986 coin in velvet box

seized by Judgment Creditor- Presidential Healthcare Credit Corp
Substitute Custodian c/o

Onyx Asset Advisors, LLC

555 W. 5th St., 35th Floor

Los Angeles, CA 90013

 

Unknown

 

 

 

Dime in plastic bag (mercury)

seized by Judgment Creditor- Presidential Healthcare Credit Corp
Substitute Custodian c/o

Onyx Asset Advisors, LLC

555 W. 5th St., 35th Floor

Los Angeles, CA 90013

 

 

Unknown

 

Official Form 106A/B

Schedule A/B: Property

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

page 8
Best Case Bankruptcy
Debtor1 Andrew William Spanswick

Case number (if known)

 

Silver matchbox (1)

seized by Judgment Creditor- Presidential Healthcare Credit Corp
Substitute Custodian c/o

Onyx Asset Advisors, LLC

555 W. 5th St., 35th Floor

Los Angeles, CA 90013

 

2:19-bk-22427

Unknown

 

 

Lion dollars (silver)

seized by Judgment Creditor- Presidential Healthcare Credit Corp
Substitute Custodian c/o

Onyx Asset Advisors, LLC

555 W. 5th St., 35th Floor

Los Angeles, CA 90013

 

Unknown

 

 

Carson City silver dollar (1)

seized by Judgment Creditor- Presidential Healthcare Credit Corp
Substitute Custodian c/o

Onyx Asset Advisors, LLC

555 W. 5th St., 35th Floor

Los Angeles, CA 90013

 

Unknown

 

 

Wood bows (2)

seized by Judgment Creditor- Presidential Healthcare Credit Corp
Substitute Custodian c/o

Onyx Asset Advisors, LLC

555 W. 5th St., 35th Floor

Los Angeles, CA 90013

 

Unknown

 

 

Distinguished service medal (1)

seized by Judgment Creditor- Presidential Healthcare Credit Corp
Substitute Custodian c/o

Onyx Asset Advisors, LLC

555 W. 5th St., 35th Floor

Los Angeles, CA 90013

 

Unknown

 

 

Fahrenheit 451 book signed by Bradbury (1)

seized by Judgment Creditor- Presidential Healthcare Credit Corp
Substitute Custodian c/o

Onyx Asset Advisors, LLC

555 W. 5th St., 35th Floor

Los Angeles, CA 90013

 

Unknown

 

 

Pieces of African folk art (2)

seized by Judgment Creditor- Presidential Healthcare Credit Corp
Substitute Custodian c/o

Onyx Asset Advisors, LLC

555 W. 5th St., 35th Floor

Los Angeles, CA 90013

 

Unknown

 

 

 

Otoscope (1)

seized by Judgment Creditor- Presidential Healthcare Credit Corp
Substitute Custodian c/o

Onyx Asset Advisors, LLC

555 W. 5th St., 35th Floor

Los Angeles, CA 90013

 

 

Unknown

 

Official Form 106A/B

Schedule A/B: Property

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

page 9

Best Case Bankruptcy
Debtor1 Andrew William Spanswick

Case number (if known)

 

To Kill A Mockingbird book-9th printing (1)

seized by Judgment Creditor- Presidential Healthcare Credit Corp
Substitute Custodian c/o

Onyx Asset Advisors, LLC

555 W. 5th St., 35th Floor

Los Angeles, CA 90013

 

2:19-bk-22427

Unknown

 

 

The Worm and Ring Book (1)

seized by Judgment Creditor- Presidential Healthcare Credit Corp
Substitute Custodian c/o

Onyx Asset Advisors, LLC

555 W. 5th St., 35th Floor

Los Angeles, CA 90013

 

Unknown

 

 

Uncle Tom's Cabin-boxed and unbound (1)

seized by Judgment Creditor- Presidential Healthcare Credit Corp
Substitute Custodian c/o

Onyx Asset Advisors, LLC

555 W. 5th St., 35th Floor

Los Angeles, CA 90013

 

Unknown

 

 

In Cold Blood book signed by Capote

seized by Judgment Creditor- Presidential Healthcare Credit Corp
Substitute Custodian c/o

Onyx Asset Advisors, LLC

555 W. 5th St., 35th Floor

Los Angeles, CA 90013

 

Unknown

 

 

Rauzan-Segla 2005 Margaux (4)

seized by Judgment Creditor- Presidential Healthcare Credit Corp
Substitute Custodian c/o

Onyx Asset Advisors, LLC

555 W. 5th St., 35th Floor

Los Angeles, CA 90013

 

Unknown

 

 

Silver Oak (magnum) 2012 (1)

seized by Judgment Creditor- Presidential Healthcare Credit Corp
Substitute Custodian c/o

Onyx Asset Advisors, LLC

555 W. 5th St., 35th Floor

Los Angeles, CA 90013

 

Unknown

 

 

Chateau d' yquem (1987) (1)

seized by Judgment Creditor- Presidential Healthcare Credit Corp
Substitute Custodian c/o

Onyx Asset Advisors, LLC

555 W. 5th St., 35th Floor

Los Angeles, CA 90013

 

Unknown

 

 

 

Chateau Branaire Durcru (2009) (1)

seized by Judgment Creditor- Presidential Healthcare Credit Corp
Substitute Custodian c/o

Onyx Asset Advisors, LLC

555 W. 5th St., 35th Floor

Los Angeles, CA 90013

 

 

Unknown

 

Official Form 106A/B

Schedule A/B: Property

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

page 10

Best Case Bankruptcy
Debtor1 Andrew William Spanswick Case number (if known) 2:19-bk-22427

 

Chateau de Beaucrastel (2010)

seized by Judgment Creditor- Presidential Healthcare Credit Corp
Substitute Custodian c/o

Onyx Asset Advisors, LLC

555 W. 5th St., 35th Floor

Los Angeles, CA 90013 Unknown

 

 

 

Chateau Leoville Barton (2009) (4)

seized by Judgment Creditor- Presidential Healthcare Credit Corp
Substitute Custodian c/o

Onyx Asset Advisors, LLC

555 W. 5th St., 35th Floor

Los Angeles, CA 90013 Unknown

 

 

 

Brunello Montalcino (2010) (1)

seized by Judgment Creditor- Presidential Healthcare Credit Corp
Substitute Custodian c/o

Onyx Asset Advisors, LLC

555 W. 5th St., 35th Floor

Los Angeles, CA 90013 Unknown

 

 

 

 

Penfolds Grang (1)

seized by Judgment Creditor- Presidential Healthcare Credit Corp
Substitute Custodian c/o

Onyx Asset Advisors, LLC

555 W. 5th St., 35th Floor

Los Angeles, CA 90013 Unknown

 

 

 

Telegramme (2011) (1)

seized by Judgment Creditor- Presidential Healthcare Credit Corp
Substitute Custodian c/o

Onyx Asset Advisors, LLC

555 W. 5th St., 35th Floor

Los Angeles, CA 90013 Unknown

 

 

 

Chateau Leoville Koyferre (2000) (1)

seized by Judgment Creditor- Presidential Healthcare Credit Corp
Substitute Custodian c/o

Onyx Asset Advisors, LLC

555 W. 5th St., 35th Floor

Los Angeles, CA 90013 Unknown

 

 

 

 

9. Equipment for sports and hobbies
Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks; carpentry tools;

musical instruments
ONo
Hl Yes. Describe.....

 

One Nikkon Camerca B7

Location: 1155 N. La Cienega Blvd. #1114, West Hollywood CA
90069 $200.00

 

 

 

 

Official Form 106A/B Schedule A/B: Property page 11
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Debtor1 Andrew William Spanswick Case number (if known)

 

Carter jersey-Kings #77 signed (1)

seized by Judgment Creditor- Presidential Healthcare Credit Corp
Substitute Custodian c/o

Onyx Asset Advisors, LLC

555 W. 5th St., 35th Floor

Los Angeles, CA 90013

 

2:19-bk-22427

Unknown

 

 

Taffoli jersey-Kings #73 signed (1)

seized by Judgment Creditor- Presidential Healthcare Credit Corp
Substitute Custodian c/o

Onyx Asset Advisors, LLC

555 W. 5th St., 35th Floor

Los Angeles, CA 90013

 

Unknown

 

 

Nieuwendyk jersey- Kings #25 signed All Star game (1)

seized by Judgment Creditor- Presidential Healthcare Credit Corp
Substitute Custodian c/o

Onyx Asset Advisors, LLC

555 W. 5th St., 35th Floor

Los Angeles, CA 90013

 

Unknown

 

 

Pearson jersey-Kings #70 signed (1)

seized by Judgment Creditor- Presidential Healthcare Credit Corp
Substitute Custodian c/o

Onyx Asset Advisors, LLC

555 W. 5th St., 35th Floor

Los Angeles, CA 90013

 

Unknown

 

 

Budaj jersey-signed #34

seized by Judgment Creditor- Presidential Healthcare Credit Corp
Substitute Custodian c/o

Onyx Asset Advisors, LLC

555 W. 5th St., 35th Floor

Los Angeles, CA 90013

 

Unknown

 

 

Signed NFL football- “best wishes" and signature (1)

seized by Judgment Creditor- Presidential Healthcare Credit Corp
Substitute Custodian c/o

Onyx Asset Advisors, LLC

555 W. 5th St., 35th Floor

Los Angeles, CA 90013

 

Unknown

 

 

Painted helmet-signed Max (1)

seized by Judgment Creditor- Presidential Healthcare Credit Corp
Substitute Custodian c/o

Onyx Asset Advisors, LLC

555 W. 5th St., 35th Floor

Los Angeles, CA 90013

 

 

 

Unknown

 

10. Firearms
Examples: Pistols, rifles, shotguns, ammunition, and related equipment

HNo
0 Yes. Describe...

11. Clothes
Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories

O1 No
Official Form 106A/B Schedule A/B: Property

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

page 12
Best Case Bankruptcy
Debtor1 Andrew William Spanswick

lM Yes. Describe...

 

 

Miscellaneous clothing (15 shirts, 2 suits, 10 pants, 25
sweaters/jackets, 5 pairs of shoes)

Location: 1155 N. La Cienega Blvd. #1114, West Hollywood CA
90069

 

 

Case number (if known) 2:4 9-bk-22427

$100.00

 

12. Jewelry

Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver

0 No
Hl Yes. Describe...

 

| Two Watches (Brietling & Swiss)

$700.00

 

 

Man's power neckless-antique coin silver and lion claws

seized by Judgment Creditor- Presidential Healthcare Credit Corp
Substitute Custodian c/o

Onyx Asset Advisors, LLC

555 W. 5th St., 35th Floor

Los Angeles, CA 90013

 

Unknown

 

 

Beaded necklace (1)

seized by Judgment Creditor- Presidential Healthcare Credit Corp
Substitute Custodian c/o

Onyx Asset Advisors, LLC

555 W. 5th St., 35th Floor

Los Angeles, CA 90013

 

Unknown

 

 

2 ctw diamond solitaire designer ring (1)

seized by Judgment Creditor- Presidential Healthcare Credit Corp
Substitute Custodian c/o

Onyx Asset Advisors, LLC

555 W. 5th St., 35th Floor

Los Angeles, CA 90013

 

Unknown

 

 

90 ctw diamond 1/2 ct center designer ring

seized by Judgment Creditor- Presidential Healthcare Credit Corp
Substitute Custodian c/o

Onyx Asset Advisors, LLC

555 W. 5th St., 35th Floor

Los Angeles, CA 90013

 

Unknown

 

 

Emerald/diamond (possibly) ring (1)

seized by Judgment Creditor- Presidential Healthcare Credit Corp
Substitute Custodian c/o

Onyx Asset Advisors, LLC

555 W. 5th St., 35th Floor

Los Angeles, CA 90013

 

Unknown

 

 

 

Rolex Datejust stainless steel (1)

seized by Judgment Creditor- Presidential Healthcare Credit Corp
Substitute Custodian c/o

Onyx Asset Advisors, LLC

555 W. 5th St., 35th Floor

Los Angeles, CA 90013

 

 

Unknown

 

Official Form 106A/B

Schedule A/B: Property

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

page 13

Best Case Bankruptcy
Debtor? Andrew William Spanswick Case number (if known) 2:19-bk-22427

 

Rando men's watch (1)

seized by Judgment Creditor- Presidential Healthcare Credit Corp
Substitute Custodian c/o

Onyx Asset Advisors, LLC

555 W. 5th St., 35th Floor

Los Angeles, CA 90013 Unknown

 

 

 

Patekphillipe (possibly fake) men's watch

seized by Judgment Creditor- Presidential Healthcare Credit Corp
Substitute Custodian c/o

Onyx Asset Advisors, LLC

555 W. 5th St., 35th Floor

Los Angeles, CA 90013 Unknown

 

 

 

Men's watches (4)

seized by Judgment Creditor- Presidential Healthcare Credit Corp
Substitute Custodian c/o

Onyx Asset Advisors, LLC

555 W. 5th St., 35th Floor

Los Angeles, CA 90013 Unknown

 

 

 

Wedding bands-men's (2)

seized by Judgment Creditor- Presidential Healthcare Credit Corp
Substitute Custodian c/o

Onyx Asset Advisors, LLC

555 W. 5th St., 35th Floor

Los Angeles, CA 90013 Unknown

 

 

 

Men's pocket watch (1)

seized by Judgment Creditor- Presidential Healthcare Credit Corp
Substitute Custodian c/o

Onyx Asset Advisors, LLC

555 W. 5th St., 35th Floor

Los Angeles, CA 90013 $0.00

 

 

 

 

13. Non-farm animals
Examples: Dogs, cats, birds, horses

ONo
Ml Yes. Describe.....

 

 

 

One dog
Location: 1155 N. La Cienega Blvd. #1114, West Hollywood CA
90069 $0.00

 

 

14. Any other personal and household items you did not already list, including any health aids you did not list
Hi No

O Yes. Give specific information...

 

15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached

for Part 3. Write that number here $2,000.00

 

 

 

 

Describe Your Financial Assets

Do you own or have any legal or equitable interest in any of the following? Current value of the
portion you own?
Do not deduct secured
claims or exemptions.

Official Form 106A/B Schedule A/B: Property page 14
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case number (if known) 2:19-bk-22427

 

Debtor? Andrew William Spanswick
16. Cash
Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
OO No
YS ecco cccccsssssesessssseeesssssssssssvesssesssnsssiessessssssssstivesssssestisitieeseessiseeceessesee

Cash $300.00

 

17. Deposits of money

Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other similar
institutions. If you have multiple accounts with the same institution, list each.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ONo
eS. eee Institution name:
17.1. Checking HSBC account ending 7896 $1,500.00
17.2. Checking Wells Fargo accout ending 8878 $0.00
17.3. Checking Wells Fargo account ending 6151 $0.00
17.4. Checking Bank of Americ account ending 6551 $0.00
17.5. Savings Bank of America account ending 6548 $0.00
17.6. Green Dot Bank $152.00
Wells Fargo account ending 6012
Commerical 433 N. Camden Dr. , Suite 505
17.7. Banking Beverl Hills, CA 90210 $0.00
Wells Fargo account ending 1718
Commerical 433 N. Camden Dr. , Suite 505
17.8. Banking Beverl Hills, CA 90210 $0.00
Wells Fargo account ending 1882
Commerical 433 N. Camden Dr. , Suite 505
17.9. Banking Los Angeles, CA 90210 $0.00
Wells Fargo account ending 0795
17.10 Commerical 433 N. Camden Dr. , Suite 505
Banking Beverly Hills, CA 90210 $0.00
. Wells Fargo account ending 8131
17.11 Commerical 433 N. Camden Dr. , Suite 505
. Banking $0.00

Beverly Hills, CA 90210

 

 

18. Bonds, mutual funds, or publicly traded stocks

Examples: Bond funds, investment accounts with brokerage firms, money market accounts

HI No

Institution or issuer name:

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership, and

joint venture

ONo

Official Form 106A/B
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

Schedule A/B: Property

Best Case Bankruptcy

page 15
Debtor1 Andrew William Spanswick Case number (ifknown) 2:19-bk-22427

@ Yes. Give specific information about them...................
Name of entity: % of ownership:

White Rabbit Partners, Inc.
9000 W. Sunset Blvd, Suite 1500
West Hollywood, CA 90069 38.9 % Unknown

 

White Rabbit Partners, LLC (CA)

clo Registered Agent Inc.

769 Baque Way, Suite 300

Carson City, NV 89706 1 % Unknown

 

White Rabbit Partners, LLC (NV)

clo CT Corporation

818 W. Seventh St., Suite 930

Los Angeles, CA 90017 1 % Unknown

 

Portland IOP, LLC

clo CT Corporation System

780 Commercial St. SE, Suite 100

Salem, OR 97301 1 % Unknown

 

Well In Mind

clo CT Corporation System

818 W. Seventh St., Suite 930

Los Angeles, CA 90017 1 % Unknown

 

KPG Astoria LLC

clo CT Corporation System

780 Commercial St. SE, Suite 100

Salem, OR 97301 1 % Unknown

 

KPG California, LLC

clo CT Corporation System

818 W. Seventh St., Suite 930

Los Angeles, CA 90017 1 % Unknown

 

KPG Oregon, LLC

clo CT Corporation System

780 Commercial St., SE

Suite 100

Salem, OR 97301 1 % Unknown

 

LA Pine KTC, LLC

clo CT Corporation System

780 Commercial St., SE

Suite 100

Salem, OR 97301 1 % Unknown

 

Klean Astoria-OR, LLC
1230 Marine Dr., Suite 201
Astoria, OR 97103 1 % Unknown

 

Official Form 106A/B Schedule A/B: Property page 16
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Debtor1 Andrew William Spanswick Case number (ifknown) 2:19-bk-22427

 

Klean Long Beach, WA, LLC

clo CT Corporation System

711 Capital Way S., Suite 204

Olympia, WA 98501 1 % Unknown

 

Klean Physicians Group, LLC

clo CT Corporation System

780 Commercial Street, SE

Suite 100

Salem, OR 97301 1 % Unknown

 

Klean W. Hollywood, LLC

clo CT Corporation System

818 W. Seventh St, Sute 930

Los Angeles, CA 90017 1 % Unknown

 

20. Government and corporate bonds and other negotiable and non-negotiable instruments
Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.

HNo

C1 Yes. Give specific information about them
Issuer name:

21. Retirement or pension accounts
Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans

ONo
lM Yes. List each account separately.

 

 

 

 

Type of account: Institution name:
IRA Etrade IRA account ending 4679 $5,009.00
Etrade IRA account ending 7939 Unknown
IRA Virtalis IRA
6333 N State Hghway 161, 4th floor,
Irving TX 75038-2200 $4,900.00

 

 

22. Security deposits and prepayments
Your share of all unused deposits you have made so that you may continue service or use from a company
Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or others

Hi No
| = Institution name or individual:

23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
HI No
OD Yes............. Issuer name and description.

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).

HNo
OyYes Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your benefit
HNo
0 Yes. Give specific information about them...

Official Form 106A/B Schedule A/B: Property page 17
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Debtor1 Andrew William Spanswick Case number (if known) 2:19-bk-22427

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
Examples: Internet domain names, websites, proceeds from royalties and licensing agreements

HI No
O Yes. Give specific information about them...

27. Licenses, franchises, and other general intangibles
Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses

HNo
O Yes. Give specific information about them...

Money or property owed to you? Current value of the
portion you own?

Do not deduct secured
claims or exemptions.

28. Tax refunds owed to you

0 No
fl Yes. Give specific information about them, including whether you already filed the returns and the tax years.......

 

2018 federal tax refund federal $8,034.00

 

 

 

2016 state tax refund State $28,230.00

 

 

 

 

29. Family support
Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement

Hi No

C1 Yes. Give specific information......

30. Other amounts someone owes you
Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation, Social Security
benefits; unpaid loans you made to someone else

Hi No
C1 Yes. Give specific information...

31. Interests in insurance policies
Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter’s insurance

HNo

OO Yes. Name the insurance company of each policy and list its value.
Company name: Beneficiary: Surrender or refund
value:

32. Any interest in property that is due you from someone who has died
If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because

someone has died.
HNo
O Yes. Give specific information..

33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
Examples: Accidents, employment disputes, insurance claims, or rights to sue

HINo
CI Yes. Describe each claim.........

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
BNo
O Yes. Describe each claim.........

35. Any financial assets you did not already list
ONo

Official Form 106A/B Schedule A/B: Property page 18

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Debtor 1 Andrew William Spanswick Case number (if known)

Hl Yes. Give specific information..

 

Bitcoins (10)

seized by Judgment Creditor- Presidential Healthcare Credit
Corp

Substitute Custodian c/o

Onyx Asset Advisors, LLC

555 W. 5th St., 35th Floor

 

2:19-bk-22427

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Los Angeles, CA 90013 Unknown
Dimes (22 count) and dimes (28 count)
seized by Judgment Creditor- Presidential Healthcare Credit
Corp
Substitute Custodian c/o
Onyx Asset Advisors, LLC
555 W. 5th St., 35th Floor
Los Angeles, CA 90013 Unknown
Pennies (100)
seized by Judgment Creditor- Presidential Healthcare Credit
Corp
Substitute Custodian c/o
Onyx Asset Advisors, LLC
555 W. 5th St., 35th Floor
Los Angeles, CA 90013 Unknown
36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
for Part 4. Write that number here $48,125.00
Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.
37. Do you own or have any legal or equitable interest in any business-related property?
No. Go to Part 6.
O yes. Go to line 38.
cli Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
If you own or have an interest in farmland, list it in Part 1.
46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
HF No. Go to Part 7.
0 yes. Go to line 47.
Describe All Property You Own or Have an Interest in That You Did Not List Above
53. Do you have other property of any kind you did not already list?
Examples: Season tickets, country club membership
OONo
Il Yes. Give specific information.........
Books (50), Records (250), Art Prints, 2 Oil Paintings; Sculptures (2);
Paintings; (6); Photographs (7)
Location: 1155 N. La Cienega Blvd. #1114, West Hollywood CA 90069 $6,000.00
Peleton Bike
Location: 1155 N. La Cienega Blvd. #1114, West Hollywood CA 90069 $200.00
Official Form 106A/B Schedule A/B: Property page 19

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

Best Case Bankruptcy
Debtor1 Andrew William Spanswick Case number (if known) _2:19-bk-22427

 

 

 

 

 

 

 

 

 

 

 

54. Add the dollar value of all of your entries from Part 7. Write that NUMbEr HELE cesceccescceccccecceccceccoscooseces $6,200.00
List the Totals of Each Part of this Form

55. Part 1: Total real estate, line 2 $750,000.00

56. Part 2: Total vehicles, line 5 $5,000.00

57. Part 3: Total personal and household items, line 15 $2,000.00

58. Part 4: Total financial assets, line 36 $48,125.00

59. Part 5: Total business-related property, line 45 $0.00

60. Part 6: Total farm- and fishing-related property, line 52 $0.00

61. Part 7: Total other property not listed, line 54 + $6,200.00

62. Total personal property. Add lines 56 through 61... $61,325.00 Copy personal property total $61,325.00

63. Total of all property on Schedule A/B. Add line 55 + line 62 $811,325.00
Official Form 106A/B Schedule A/B: Property page 20

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
